56 P.3d 522 (2002)
184 Or.App. 501
OUTDOOR MEDIA DIMENSIONS, INC., Petitioner,
v.
DRIVER AND MOTOR VEHICLE SERVICES BRANCH (DMV), Respondent.
58118; A102328.
Court of Appeals of Oregon.
Argued and Submitted September 4, 2002.
Decided October 23, 2002.
Alan R. Herson, Jacksonville, argued the cause and filed the brief for petitioner.
Janet A. Metcalf, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
Before LANDAU, Presiding Judge, and ARMSTRONG and BREWER, Judges.
*523 PER CURIAM.
Affirmed. Outdoor Media Dimensions, Inc. v. DMV, 184 Or.App. 495, 56 P.3d 935 (2002).